Citation Nr: 0510930	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  02-00 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hypertension on a 
primary basis (direct and presumptive).

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970, to include a period of Vietnam service from April 23, 
1969, to March 1, 1970.  

By rating action in January 2000, the RO denied the veteran's 
claim for service connection for hypertension as not well 
grounded.  In November 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), which 
eliminated the well grounded requirement, and provided for 
the re-adjudication of claims denied as not well grounded 
between July 1999 and November 2000.  See Pub. L. No. 106-
475, § 7(b), 114 Stat. 2096, 2099-2100 (2000).  

Therefore, in April 2001, the RO readjudicated the veteran's 
claim, but denied service connection for hypertension on the 
merits.  The veteran filed a notice of disagreement (NOD) in 
October 2001, and the RO issued a statement of the case (SOC) 
in January 2002.  In February 2002, the veteran filed a 
substantive appeal, perfecting an appeal as to that issue 
before the Board of Veterans' Appeals (Board). In June 2003, 
June 2004, and December 2004, the RO issued supplemental SOCs 
(SSOCs), reflecting the continued denial of the claim for 
service connection for hypertension.

This appeal also comes to the Board from an August 2002 
decision that denied service connection for PTSD.  The 
veteran filed a NOD in October 2002, and the RO issued a SOC 
in December 2004.  The veteran filed a substantive appeal in 
February 2005.

The Board's decision on the claim for service connection for 
hypertension is set forth below.  The claim for service 
connection for PTSD is addressed in the remand following the 
order; that matter is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action, on his part, is 
required.

As a final preliminary matter, the Board notes that, in the 
March 2005 Appellant's Brief, the veteran's representative 
raised the issue of service connection for hypertension as 
secondary to the service-connected Type II diabetes mellitus.  
As the matter of secondary service connection for 
hypertension has not been adjudicated by the RO, it is not 
properly before the Board, and is referred to the RO for 
appropriate action.  Hence, the Board has re-characterized 
the veteran's appeal for service connection for hypertension 
as encompassing solely a primary basis (direct and 
presumptive), as reflected on the title page.    


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for hypertension 
on a primary basis (direct and presumptive) has been 
accomplished.

2.  Hypertension was not shown in service or within the first 
post-service year, and there is no competent medical evidence 
to even suggest that the veteran currently has hypertension 
that is medically related to his active military service.  


CONCLUSION OF LAW

The criteria for service connection for hypertension are not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal for service connection for 
hypertension on a primary basis (direct and presumptive) has 
been accomplished.

Through the January 2002 SOC; the June 2003, June 2004, and 
December 2004 SSOCs; and the June 2002 and October 2003 
letters, the RO notified the veteran of the legal criteria 
governing the claim (to include the three criteria for 
establishing service connection), the evidence that has been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  After each, the veteran and his 
representative were given the opportunity to respond.  Thus, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support the 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the RO's June 2002 and October 2003 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant of what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also 
informed him that VA would make reasonable efforts to help 
him get evidence necessary to support his claim, 
particularly, medical records, if he gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The RO's letters 
requested that the veteran provide the names and addresses of 
medical providers, the time frame covered by the records, and 
the condition for which he was treated, and notified him that 
VA would request such records on his behalf if he signed a 
release authorizing it to request them.  Those letters also 
invited the veteran to submit any additional evidence in his 
possession.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).  As 
explained above, all of these requirements have been met in 
the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal, and well after a substantially 
complete application was received.  However, the Board finds 
that the lack of pre-adjudication notice in this matter has 
not, in any way, prejudiced the veteran.

When the RO initially adjudicated the claim in January 2000, 
the VCAA was not then in effect.  Following enactment of the 
VCAA, the RO issued to the veteran the June 2002 and October 
2003 letters, notifying him of the VCAA duties to notify and 
assist, setting forth the criteria for service connection, 
and soliciting information and evidence from the veteran.  
The June 2002 letter was provided to the veteran several 
months before the June 2003 SSOC, and the RO afforded the 
veteran well over a one-year period for response to such a 
notice letter.  See 38 U.S.C.A. § 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran in connection with the claim on appeal for 
service connection for hypertension on a primary basis 
(direct and presumptive).  As indicated below, the RO has 
obtained copies of the veteran's private medical treatment 
records.  The veteran has also been given opportunities to 
submit and/or identify evidence to support his claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Under these circumstances, the Board finds that any failure 
on VA's part in not fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

Hence, the Board finds that there is no prejudice to the 
veteran in the Board proceeding, at this juncture, with a 
decision on the claim on appeal for service connection for 
hypertension on a primary basis (direct and presumptive). 

II.  Factual Background

Service medical records reflects no complaints, findings, or 
diagnoses of high blood pressure or hypertension.  Service 
medical records at the time of the veteran's separation 
examination in April 1970 show a blood pressure reading of 
126/82 (sitting).

During the May 1980 VA examination, the veteran gave a 
narrative history of hypertension in 1978.  On examination, 
his blood pressure readings were 140/100 (upright) and 130/80 
(recumbent).  

The report of the June 1984 VA examination includes a 
reported a blood pressure reading of 110/78 (sitting).

Private medical records, received in March 2001, revealed a 
July 1996 clinical assessment of diabetes/hypertension, diet 
controlled, and a January 1998 blood pressure reading of 
120/90.

III.  Legal Analysis

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  
Service connection requires findings as to the existence of a 
current disability and of a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993). 

Service connection may be presumed, for certain chronic 
diseases, to include cardiovascular disability, such as 
hypertension, which are manifested to a compensable degree 
(10 percent for cardiovascular disability) within a 
prescribed period after discharge from service (one year for 
cardiovascular), even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
3.307 and 3.309 (2004).

Considering the pertinent evidence of record in light of the 
above-cited criteria, the Board finds that the current record 
presents no basis for a grant of service connection for 
hypertension.

Initially, the Board notes that, notwithstanding the July 
1996 clinical assessment of diabetes/hypertension, diet 
controlled, there is no competent evidence that establishes 
that the veteran currently has hypertension, or ever has had 
hypertension at any pertinent time relevant to this claim 
(initially filed by the veteran on October 31, 1997).  Other 
than the 1996 assessment, there is no post-service diagnosis 
of hypertension, and neither the veteran nor his 
representative has alluded to the existence of any such 
medical evidence.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Hence, in the absence of competent evidence of the 
currently claimed disability, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

However, given the 1996 diagnosis of hypertension, even 
assuming, for the sake of argument, that the veteran does, in 
fact, continue to currently suffer from hypertension, there 
is no competent evidence that even suggests a medical 
relationship between any such current disability and service.  
Neither hypertension nor any evidence of elevated blood 
pressure was present in service, and there is no evidence of 
hypertension within one year post-service.  There also is no 
medical opinion establishing that the veteran currently has 
hypertension that is medically related to service and neither 
the veteran nor his representative has alluded to the 
existence of any such medical evidence.   

The Board does not doubt the sincerity of the veteran's 
beliefs that he has the currently claimed disability as a 
result of his military service.  However, as a layperson 
without the appropriate medical training and expertise, the 
veteran simply is not competent to render a probative 
(persuasive) opinion on a medical matter.  See Bostain v. 
West , 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"). 

For all the foregoing reasons, the claim for service 
connection for hypertension must be denied.  In reaching this 
conclusion, the Board also has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
competent evidence simply does not support the claim for 
service connection, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for hypertension on a primary basis 
(direct and presumptive) is denied.


REMAND

Service connection for PTSD requires a current medical 
diagnosis of PTSD, medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor, and credible supporting evidence that the claimed 
in-service stressor actually occurred.  See 38 C.F.R. 
3.304(f) (2004).  

The evidence reflects that the veteran has been clinically 
assessed with PTSD as a result of military trauma.  However, 
further RO action is needed to ascertain whether there is 
credible supporting evidence that a claimed in-service 
stressor(s) occurred, and, if so, whether there is a medical 
link between any corroborated stressor(s) and the veteran's 
current symptoms.  

The veteran has claimed in-service stressful experiences 
associated with his assignment as a lineman.  He has reported 
that, while laying communication cable in Vietnam in areas 
that were presumed to have been cleared of the enemy and of 
land mines, over time the veteran discovered that this was 
not the case.  Approximately three months prior to his 
departure from Vietnam, several land mines exploded, damaging 
machine equipment and slightly injuring two individuals.  
Approximately two months prior to his departure from Vietnam, 
the veteran's equipment hit a land mine, causing him much 
scare and damaging machine equipment.  Within a few days of 
that incident, while working with a comrade-recently 
identified by the veteran as George Vorgus of Rome, New 
York-the comrade hit a land mine and blew part of his face 
away and severed his hand.  The veteran indicates that he 
became unsettled after seeing the explosion-e.g., suffering 
nervousness, nightmares, and loss of appetite-and was 
reassigned to the Tool Shed, dispensing tools and equipment, 
for the remainder of his Vietnam duty tour.

Of the in-service stressful experiences claimed by the 
veteran, the one that appears to be independently verifiable 
is his claim of a land mine explosion that injured a named 
individual--George Vorgus of Rome, New York.  The Board 
notes, however, that the veteran does not identify a specific 
location for that claimed in-service event.

After obtaining further information from the veteran, the RO 
should attempt to corroborate the specifically claimed in-
service event independently through all appropriate sources, 
to include contact with the United States Armed Services 
Center for Research of Unit Records (CURR), and any other 
appropriate source(s), to obtain any information that 
corroborates the occurrence of the claimed stressor.  This 
should include obtaining morning reports and operational 
reports for the unit(s) with which the veteran served, if 
appropriate.  The RO is reminded, however, that requiring 
corroboration of every detail, including the veteran's 
personal participation, defines "corroboration" far too 
narrowly.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  
The records need only imply the veteran's participation 
(e.g., to not controvert the veteran's assertion that he was 
present when the events the records establish that his unit 
experienced occurred).  See Pentecost v. Principi, 16 Vet. 
App. 124, 128-129 (2002). 

If the occurrence of the claimed stressor is independently 
corroborated, then the  RO should arrange for the veteran to 
undergo VA examination for the purposes of determining 
whether the corroborated in-service event is sufficient to 
support a diagnosis of PTSD.  The veteran is hereby advised 
that a failure to report to any such scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2004).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination(s), the RO must obtain and associate 
with the claims file a copy(ies) of any notice(s) of the date 
and time of the examination(s) sent to the veteran by the 
pertinent VA medical facility.

Regardless of whether the RO arranges for the veteran to 
undergo further examination, the RO should specifically seek 
to obtain the veteran's treatment records from the Vet Center 
in Syracuse, New York (for which medical authorization has 
already been provided), for a six-to-eight month period in 
1997.  Other than for the months of June 1997 through August 
1997, these pertinent records have not been obtained.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal 
for service connection for PTSD, notifying him that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO's letter should also invite the 
veteran to submit all pertinent evidence in his possession.  
After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2004).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal for 
service connection for PTSD. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from the Vet 
Center in Syracuse, New York, records 
pertaining to treatment for PTSD during a 
six-to-eight month period, in 1997 (for 
which medical authorization has already 
been provided).  

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified by following the procedures 
set forth in 38 C.F.R. § 3.159 (2004.  
All records and/or responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  The RO should afford the veteran an 
additional opportunity to provide 
information regarding his alleged in-
service stressful events that led to his 
PTSD-specifically, the land mine 
explosion involving the injury to 
serviceman George Vorgus of Rome, New 
York).  Such information should include 
more specific dates (month and year) (if 
possible), the veteran's assigned unit, 
the location of the incident, and the 
unit of individual injured.  The veteran 
is advised that this information is 
vitally necessary, and that he must be as 
specific as possible, since without such 
detailed information, an adequate search 
for verifying information cannot be 
conducted.  

5.  The RO should undertake necessary 
action to verify the claimed stressor 
identified above through independent 
means.  This should include contact with 
CURR and any other appropriate source(s), 
as necessary, to obtain any available 
information (to include morning reports 
and operational reports for the veteran's 
unit(s), if appropriate), which might 
corroborate the veteran's alleged in-
service stressor.  The RO should forward 
to each contacted entity all supporting 
evidence, to include copies of the 
veteran's DD Form 214 and DA Form 20.  
Any additional action necessary for 
independent verification of reported 
stressors, to include follow-up action 
requested by the contacted entity, should 
be accomplished.  

If the search for corroborating records 
leads to negative results, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

6.  The RO should prepare a report 
detailing the nature of any specific in-
service stressful experience(s) deemed 
established by the record.  This report 
is then to be added to the veteran's 
claims file.  If no claimed in-service 
stressful experience has been verified, 
then the RO should so state in its 
report, skip the development requested in 
paragraphs7 and 8, below, and then 
proceed with paragraph 9.  

7.  If evidence corroborating the 
occurrence of a claimed in-service 
stressful experience is received, the RO 
should schedule the veteran for an 
examination by a VA psychiatrist.  The 
veteran's entire claims file, to include 
a complete copy of this REMAND, must be 
provided to the physician designated to 
examine the veteran, and the examination 
report should reflect consideration of 
the veteran's documented medical history 
and assertions.  In rendering a 
determination as to whether the 
diagnostic criteria for PTSD are met, the 
examiner is instructed that only a 
specifically corroborated in-service 
stressful event(s) may be considered for 
the purpose of determining whether 
exposure to such in-service event has 
resulted in PTSD.  

If a diagnosis of PTSD is deemed 
appropriate, the examiner must identify 
the specific stressor(s) underlying the 
diagnosis, and should comment upon the 
link between the current symptomatology 
and the veteran's verified stressor(s).  
The physician should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

8.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

9.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

10.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
for service connection for PTSD, in light 
of all pertinent evidence and legal 
authority. 

11.  If the benefits sought on appeal 
remain denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for the RO's 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


